DETAILED ACTION
This office action is a response to a communication made on 11/12/2021.
Claims 1, 8 and 16 are currently amended.
Claims 2, 4, 7, 9, 11, 14, 17 and 19 are canceled.
Claims 1, 3, 5-6, 8, 10, 12-13, 15-16, 18 and 20-23 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16587117, filed on 09/20/2017.

Response to Arguments
Applicant’s arguments, see remarks on page 12-14, filed 11/12/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “calculating a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container during a duration of each timing length based on the set timing length and the set limiting speed” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang Baokang (CN 105872019 A) in view of Cai et al. (CN 106484886) in view of Liu et al. (US 2016/0234303), and further in view of Cai Can (CN 106982249A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8,   15- 16, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Baokang (CN 105872019 A), hereinafter “Wang” in view of Cai et al. (CN 106484886), hereinafter “Cai” in view of Liu et al. (US 2016/0234303), hereinafter “Liu”, and further in view of Cai Can (CN 106982249A), hereinafter “Can”. Wang cited in applicant IDS filed on 09/30/2019. An English translation has been added with this application.

With respect to claim 1, Wang discloses a method for logging in to a container, applied to a server, the method comprising: 
receiving a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target container is located (¶0079, i.e. The user initiates a URL (Uniform Resource Locator) request (i.e. target container login request) through the web login method on any local host, wherein  the web login is the way to log in through the webpage, ¶0078-¶0079, i.e. Receive a URL request carrying a host address of a remote host to be accessed (i.e. address of a control node) and a container ID (i.e. identifier of a target container) to be accessed; and a user can enter a specific URL through a browser to initiate an access request. The original meaning of the Web is the website. The web-side login method refers to the service provided by the browser to access the server, ¶0074, i.e.  multiple hosts (i.e. an identifier of a 
establishing a first connection between the server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining, based on the identifier of the container cluster, an address of a control node corresponding to the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it) ; and 
establishing a second connection between the server and the target container based on the address of the control node and the identifier of the target container, to log in to the target container (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0098, i.e. Establish a service according to the host address and the container ID, and invoke the service to execute an SSH remote login command, so that the remote host listens to the SSH remote login command through a port through an SSH service, and parses the The SSH remote login command obtains the container ID ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec command, so that the SSH service can be directly logged into the Docker container, ¶0113, i.e. the 
wherein the method further comprises:
receiving, through the first connection, a command from a user terminal through the browser (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server, ¶0099, i.e. After establishing the Service corresponding to the URL request, run the cmdline command of the Service directly, that is, log in to the Docker container of the remote host); 
transmitting the command to the target container through the second connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec command, so that the SSH service can be directly logged into the Docker container); 
obtaining an execution result through the second connection, the execution result being based on the command transmitted to the target container (¶0146, i.e. The container login command generation and execution unit 403 is configured to generate and execute a Docker container login command carrying the container ID); and 
returning the execution result to the browser through the first connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page).


Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container operations between container clusters), each control node comprising two or more containers (page-1, II. 23-24, i.e. The distributed crawler system includes a control node and a plurality of reptile nodes, wherein multiple reptile containers are created in each reptile node).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers of Cai, in order to manage the container by using container cluster management (Cai).

However, Wang in view of Cai remain silent on Wherein the method further comprises, with respect to the command being related to uploading or downloading a file: setting a timing length of a 

Liu discloses Wherein the method further comprises, with respect to the command being related to uploading or downloading a file:
 setting a timing length of a timer and a limiting speed for file transmission (¶0063, i.e. provides data to the client device 101 that can use the data to measure (i.e. size) upload or download bandwidth, ¶0084-¶0085, i.e. the speed limit strategy module 510 can also determine a duration time period (i.e. timing length) for each of the crest value and the trough value of upload speed limit, and the speed limit strategy module 510 formulates the dynamic speed limit configuration according to the task state of the client device 101 at current data transmission time, the upload speed limit set by the user, ¶0108, i.e. The upload strategy server 114 also obtains 820 setting information related to network speed limit of the client device 101 based on local configuration information of the client device 101);

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with setting a timing length of a timer and a limiting speed for file transmission of Liu, in order to eliminate the delay at the server, minimize the bandwidth congestion, and adjust uploaded or downloaded file based on the size within time period (Liu).

Liu teaches User Set Upload limit: Max upload speed currently set by user (unit: byte per Second), see Table 1, client device use the data to measure upload or download bandwidth, see ¶0063,  speed limit determine a duration of time period (i.e. timing length) for each of the crest value and trough value of upload speed limit, see ¶0084-¶0085, setting information related to network speed limit 

Can disclose calculating a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container during a duration of each timing length based on the set timing length and the set limiting speed (page-3, II. 32-42, and page 4, II. 4-6, i.e. At step S1200, the download response is received to obtain the file size…the file size may be obtained based on the "content-range" or "content-length" fields in the response header of the download response. As technology evolves, the file size can also be obtained based on other fields or information… In step S1300, the file is divided into a plurality of sections according to the file size…In step S1400, a download request is initiated for other section sections than the first section. In one example, the plurality of sections are divided equally. In this way, the segments have the same size. For example, the total number of bytes in a file is 600, which is divided equally into 3 sections, namely [0-200], [200-400], [400-600]… a download request may be initiated for other sections [200 ~ 400] and [400 ~ 600]. For example,the value of the "range" field in the request header of the download request is respectively set to "bytes = 200-400" and "bytes = 400-600" to download the data of the corresponding section segment, page -4, II. 19-20, i.e. the difference between the first interval segment and each of the other interval segments may be set based on the network speed);
controlling file uploading or file downloading operation of the server to transmit the calculated file size during each timing length (page-4, II. 25-27, i.e. the difference between the first interval segment and each of the other interval segments may also be set based on the amount of data that has 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with calculating a file size of the file to be downloaded from the target container to the browser, and controlling file uploading or file downloading operation of the server to transmit the calculated file size during each timing length of Can, in order to data of each section after downloading is combined into a complete file. This greatly speeds up the download efficiency. By multithreading segment download technology, you can preempt more bandwidth, so as to achieve faster download speeds (Can). 

With respect to claim 8, Wang discloses a container login apparatus, applied to a server, comprising: 
at least one memory operable to store program code (¶0074 and ¶0079);
at least one processor operable to read the program code and operate as instructed by the program code (See ¶0074 and ¶0079), the program code comprising
receiving code configured to cause at least one of the at least one processor to receive a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target container is located (¶0079, 
first establishment code configured to cause at least one of the at least one processor to establish a first connection between the server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining code configured to cause at least one of the at least one processor to obtain, based on the identifier of the container cluster, an address of a control node corresponding to the identifier of the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it); and 
second establishment code configured to cause at least one of the at least one processor to establish a second connection between the server and the target container based on the address of the 
wherein the program code further comprises:
command receiving code configured to cause at least one of the at least one processor to receive, through the first connection, a command from a user terminal through the browser (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server, ¶0099, i.e. After establishing the Service corresponding to the URL request, run the cmdline command of the Service directly, that is, log in to the Docker container of the remote host); 
command transmitting code configured to cause at least one of the at least one processor to transmit the command to the target container through the second connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, 
execution code configured to cause at least one of the at least one processor to obtain an execution result through the second connection, the execution result being based on the command transmitted to the target container (¶0146, i.e. The container login command generation and execution unit 403 is configured to generate and execute a Docker container login command carrying the container ID); and 
returning code configured to cause at least one of the at least one processor to return the execution result to the browser through the first connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page).

However, Wang remain silent on wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers.

Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers of Cai, in order to manage the container by using container cluster management (Cai).

However, Wang in view of Cai remain silent on wherein the program code further comprises, with respect to the command being related to uploading or downloading a file: setting code configured to cause at least one of the at least one processor to set a timing length of a timer and set a limiting speed for file transmission, the limiting speed being a maximum speed for transmitting the file; file size obtaining code configured to cause at least one of the at least one processor to obtain a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container within each timing length based on the set timing length and the set limiting speed; and controlling code configured to cause at least one of the at least one processor to control file uploading or file downloading operation of the server based on the obtained file size of the file to be transmitted within each timing length.

Liu discloses wherein the program code further comprises, with respect to the command being related to uploading or downloading a file:


Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with set a timing length of a timer and set a limiting speed for file transmission, the limiting speed being a maximum speed for transmitting the file, of Liu, in order to eliminate the delay at the server, minimize the bandwidth congestion, and adjust uploaded or downloaded file based on the size within time period (Liu).

Liu teaches User Set Upload limit: Max upload speed currently set by user (unit: byte per Second), see Table 1, client device use the data to measure upload or download bandwidth, see ¶0063,  speed limit determine a duration of time period (i.e. timing length) for each of the crest value and trough value of upload speed limit, see ¶0084-¶0085, setting information related to network speed limit of the client device, see ¶0108. However, Wang in view of Cai, and further Liu remain silent on calculating a file size of the file to be downloaded from the target container to the browser or to be 

Can disclose file size calculating code configured to cause at least one of the at least one processor to calculate a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container during a duration of each timing length based on the set timing length and the set limiting speed (page-3, II. 32-42, and page 4, II. 4-6, i.e. At step S1200, the download response is received to obtain the file size…the file size may be obtained based on the "content-range" or "content-length" fields in the response header of the download response. As technology evolves, the file size can also be obtained based on other fields or information… In step S1300, the file is divided into a plurality of sections according to the file size…In step S1400, a download request is initiated for other section sections than the first section. In one example, the plurality of sections are divided equally. In this way, the segments have the same size. For example, the total number of bytes in a file is 600, which is divided equally into 3 sections, namely [0-200], [200-400], [400-600]… a download request may be initiated for other sections [200 ~ 400] and [400 ~ 600]. For example,the value of the "range" field in the request header of the download request is respectively set to "bytes = 200-400" and "bytes = 400-600" to download the data of the corresponding section segment, page -4, II. 19-20, i.e. the difference between the first interval segment and each of the other interval segments may be set based on the network speed);
controlling code configured to cause at least one of the at least one processor to control file uploading or file downloading operation of the server to transmit the calculated file size during each timing length (page-4, II. 25-27, i.e. the difference between the first interval segment and each of the other interval segments may also be set based on the amount of data that has been downloaded by the 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with file size calculating code configured to cause at least one of the at least one processor to calculate a file size of the file to be downloaded from the target container to the browser, and controlling code configured to cause at least one of the at least one processor to control file uploading of Can, in order to data of each section after downloading is combined into a complete file. This greatly speeds up the download efficiency. By multithreading segment download technology, you can preempt more bandwidth, so as to achieve faster download speeds (Can). 



With respect to claim 15, Wang in view of Cai in view of Liu, and further in view of Can discloses the server to which the method according to claim 1 is applied, the server comprising at least one memory and at least one processor, the at least one memory storing a computer program executable by the at least one processor, to perform the method according to claim 1 (See ¶0074 and ¶0079).


receiving a target container login request from a browser, the target container login request comprising an identifier of a target container and an identifier of a container cluster in which the target container is located (¶0079, i.e. The user initiates a URL (Uniform Resource Locator) request (i.e. target container login request) through the web login method on any local host, wherein  the web login is the way to log in through the webpage, ¶0078-¶0079, i.e. Receive a URL request carrying a host address of a remote host to be accessed (i.e. address of a control node) and a container ID (i.e. identifier of a target container) to be accessed; and a user can enter a specific URL through a browser to initiate an access request. The original meaning of the Web is the website. The web-side login method refers to the service provided by the browser to access the server, ¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server. Docker is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host); 
establishing a first connection between a server and the browser based on the target container login request (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server); 
obtaining, based on the identifier of the container cluster, an address of a control node corresponding to the container cluster (¶0074, i.e.  multiple hosts (i.e. an identifier of a container cluster) are virtualized on the same physical server, ¶0093, i.e. 10.11.150.71” is the host address of the remote host to be accessed, wherein address of the remote host is the address of the control node, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH 
establishing a second connection between the server and the target container based on the address of the control node and the identifier of the target container, to log in to the target container (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0098, i.e. Establish a service according to the host address and the container ID, and invoke the service to execute an SSH remote login command, so that the remote host listens to the SSH remote login command through a port through an SSH service, and parses the The SSH remote login command obtains the container ID ¶0104, i.e. a login request according to the host address and the container ID of the host to be accessed in the URL request. At the same time, on the remote host side, an independent SSH service is created by embedding the docker exec command, so that the SSH service can be directly logged into the Docker container, ¶0113, i.e. the remote host calls ssh.NewServerConn(conn,con,sshConfig) to establish a new SSH connection, obtain the SSH connection structure sshConn, parse the SSH remote login command, and obtain the container ID from it see ¶0064);
wherein the method further comprises:
receiving, through the first connection, a command from a user terminal through the browser (¶0079, i.e. a user can enter a specific URL through a browser to initiate an access request, and The web-side login method refers to the service provided by the browser to access the server, ¶0099, i.e. After establishing the Service corresponding to the URL request, run the cmdline command of the Service directly, that is, log in to the Docker container of the remote host); 
transmitting the command to the target container through the second connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page, ¶0104, i.e. a login request according to the host 
obtaining an execution result through the second connection, the execution result being based on the command transmitted to the target container (¶0146, i.e. The container login command generation and execution unit 403 is configured to generate and execute a Docker container login command carrying the container ID); and 
returning the execution result to the browser through the first connection (¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page).

However, Wang remain silent on wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers.

Cai discloses wherein a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system (page-5, II. 16 and 28-30, i.e. The controlling node sends a reptile container image to each reptile node (i.e. plurality of control nodes) Reptiles containers on the cluster act as consumers…Kubernetes centralized management of all containers in the reptile cluster), the container cluster management system being configured to perform container operations between the container clusters (page-4, II. 24, i.e. Kubernetes Google open source container cluster management system, wherein cluster management system execute container operations between container clusters), each control node comprising two or more containers (page-1, 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with a plurality of control nodes respectively corresponding to container clusters are managed by a container cluster management system, the container cluster management system being configured to perform container operations between the container clusters, each control node comprising two or more containers of Cai, in order to manage the container by using container cluster management (Cai).
However, Wang in view of Cai remain silent on wherein the method further comprises, with respect to the command being related to uploading or downloading a file: setting a timing length of a timer and setting a limiting speed for file transmission, the limiting speed being a maximum speed for transmitting the file; obtaining a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container within each timing length based on the set timing length and the set limiting speed; and controlling file uploading or file downloading operation of the server based on the obtained file size of the file to be transmitted within each timing length.
Liu discloses wherein the method further comprises, with respect to the command being related to uploading or downloading a file:
setting a timing length of a timer and setting a limiting speed for file transmission (¶0063, i.e. provides data to the client device 101 that can use the data to measure (i.e. size) upload or download bandwidth, ¶0084-¶0085, i.e. the speed limit strategy module 510 can also determine a duration time period (i.e. timing length) for each of the crest value and the trough value of upload speed limit, and the speed limit strategy module 510 formulates the dynamic speed limit configuration according to the task 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with setting a timing length of a timer and setting a limiting speed for file transmission of Liu, in order to eliminate the delay at the server, minimize the bandwidth congestion, and adjust uploaded or downloaded file based on the size within time period (Liu).

Liu teaches User Set Upload limit: Max upload speed currently set by user (unit: byte per Second), see Table 1, client device use the data to measure upload or download bandwidth, see ¶0063,  speed limit determine a duration of time period (i.e. timing length) for each of the crest value and trough value of upload speed limit, see ¶0084-¶0085, setting information related to network speed limit of the client device, see ¶0108. However, Wang in view of Cai, and further Liu remain silent on calculating a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container during a duration of each timing length based on the set timing length and the set limiting speed, controlling file uploading or file downloading operation of the server to transmit the calculated file size during each timing length.

Can disclose calculating a file size of the file to be downloaded from the target container to the browser or to be uploaded from the browser to the target container during a duration of each timing length based on the set timing length and the set limiting speed (page-3, II. 32-42, and page 4, II. 4-6, i.e. 
controlling file uploading or file downloading operation of the server to transmit the calculated file size during each timing length (page-4, II. 25-27, i.e. the difference between the first interval segment and each of the other interval segments may also be set based on the amount of data that has been downloaded by the heuristic request at the time the download request was initiated, page 5, II. 27-28, i.e. control the processor 2010 to perform the multithreading segmentation and downloading method described above with reference to FIG. 1, page-3, II. 32-42, and page 4, II. 4-6, i.e. At step S1200, the download response is received to obtain the file size…the file size may be obtained based on the "content-range" or "content-length" fields in the response header of the download response. As technology evolves, the file size can also be obtained based on other fields or information… In step S1300, the file is divided into a plurality of sections according to the file size).




With respect to claims 21, 22 and 23, Wang in view of Cai in view of Liu, and further in view of Can discloses the method according to claim 1, wherein the establishing the second connection comprises:
calling a connection control component of the container cluster management system and establishing a first sub-connection between the server and the connection control component (Wang, ¶0074, i.e. Docker (i.e. a connection control component of a container) is an open platform for developers and system administrators to publish and run distributed applications. The Docker container is located inside the host. Therefore, after the user logs in to the remote host remotely, it is necessary to further log in to the Docker container and then operate the container accordingly, wherein connection between server and Docker application establish first sub connection, ¶0077, i.e. logging in to a Docker container by using a web interface, which is applied to a server, ¶0079, i.e. After the user logged in remotely to the host inner container, the operation of the container will be completely displayed through the browser page); and
calling the connection control component through the first sub-connection (Wang, ¶0074, ¶0077), upon which the connection control component is connected to the control node based on the .

Claims 3, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cai in view of Liu in view of Can discloses, and further in view of Luecke et al. (US 2015/0180963), hereinafter “Luecke”. 

With respect to claims 3, 10 and 18, Wang in view of Cai in view of Liu, and further in view of Can discloses the method according to claim 1, wherein the establishing the first connection comprises: establishing a Hypertext Transfer Protocol over Secure Socket Layer https connection between the server and the browser based on the Hypertext Transfer Protocol and the target container login request (Wang, 10089-90095, i.e. the URL request is as follows: Http://localhost:4200/domeos@10.11.150.71@ e5e7d49bbd28@, Where localhost:4200 is the local host address; Where domes is a URL path prefix preset by the server when it is started; Where “10.11.150.71” is the host address of the remote host to be accessed; Where "e5e7d49bbd28" is the container ID (i.e. target container) to be accessed). 



Luecke discloses converting the Hypertext Transfer Protocol over Secure Socket Layer https connection into the first connection based ona full-duplex communication protocol (10056, i.e. web application components may implement a state transition regime where the intermediate node (or server node) opens a socket upon an HTTP call, processes the HTTP call, and then closes the socket to release resources. In situations or applications where a large number of HTTP calls need to be executed... What is needed in such situations or application is a full-duplex communication regime, 910084, i.e. FIG. 1E2 depicts a series of response blocks 1E200 that carry dynamically-determined pathway information for use when adaptively shaping network traffic during full-duplex websocket communications). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with converting the Hypertext Transfer Protocol over Secure Socket Layer https connection into the first connection based on a full-duplex communication protocol of Luecke, in order to establish a persistent communication socket, and thus permit full-duplex communications that can be parallelized or throttled during a communication session (Luecke).

Claims  5-6, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cai in view of Liu in view of Can discloses, and further in view of Jensen et al. (US 9635143), hereinafter “Jensen”.



 However, Wang in view of Cai in view of Liu, and further in view of Can remain silent on compressing the to-be-uploaded file and uploading a compressed to-be-uploaded file to the target container through the second connection, and decompressing the compressed to-be-uploaded file in the target container.

Jensen discloses compressing the to-be-uploaded file and uploading a compressed to-be-uploaded file to the target container through the second connection (Col-2, II. 60-63, i.e. the intermediaries perform the compression, The first intermediary may perform compress data communicated by the server to the client via the remote display protocol and forwarding the compressed data to the second intermediary, wherein the container is located, Col-47, II. 64-66, i.e. The intermediaries 200 use these shared compression histories to compress data communicated between the intermediaries.); and  
decompressing the compressed to-be-uploaded file in the target container (Col-2, II. 64-65, i.e. The second intermediary may uncompress the compressed data).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s in view of Cai’s, and further in view of Liu’s system with compressing the to-be-uploaded file, and decompressing the compressed to-be-uploaded file of Jensen, in order to perform compression before uploading content to a container (Jensen). 

With respect to claims 6 and 13, Wang in view of Cai in view of Liu, and further in view of Can discloses the method according to claim 1 above, further comprising: receiving, through the first connection, a file download request from the browser, the file download request comprising a download path of a to-be-downloaded file (Liu, ¶0037, i.e. A client device 101 is an electronic device used by a user to perform functions such as uploading and downloading digital data (i.e., network resources) and consuming the downloaded resources, for example, including watching videos, executing software applications, and viewing content downloaded from websites hosted by web servers on the network 110. Data to be downloaded to the client device 101 may be available from multiple sources, ¶0039, i.e. The upload scheduling system 100 receives client information, such as information related to downloads, uploads, and network connection of the client, and uses the client information to determine upload configuration information for the client device 101. Uploads from the client device 101 are then provided according to the upload configuration information, ) ; 
obtaining the to-be-downloaded file based on the download path (Liu, ¶0084, i.e. Such a pattern of the upload speed limit setting may be referred to as wave-like speed limit pattern, ¶0054, i.e. The statistics server 116 receives reports about data downloads from the client devices 101. For example, the detailed reports may describe download speed of the downloaded file from multiple P2SP communication system sources, downloaded files' sizes).


However, Wang in view of Cai in view of Liu, and further in view of Can remain silent on compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file from the target container through the second connection; decompressing the compressed to-be-downloaded file, to obtain the to-be-downloaded file; 

Jensen discloses compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file from the target container through the second connection (Col-2, II. 60-67, i.e. The first intermediary may perform compress data communicated by the server to the client via the remote display protocol and forwarding the compressed data to the second intermediary, wherein the container is located, See Col-24, II. 2-6, The compression engine 238 may first use the cache-based data to determine one or more data matches for compression, and then may check the memory-based data to determine one or more data matches for compression, Col-46, II. 52-54, i.e. the first program 322 obtains, downloads, or receives the client agent 120 via the network from another computing device);
decompressing the compressed to-be-downloaded file, to obtain the to-be-downloaded file (Col-2, II. 65-67, i.e. The second intermediary may uncompress the compressed data, and forwarding the uncompressed ( i.e. downloaded from the container) data to the client via the remote display protocol).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s in view of Cai, and further in view of Liu’s system with compressing the to-be-downloaded file in the target container and downloading a compressed to-be-downloaded file from the target container through the second connection; decompressing the compressed to-be-downloaded file, to obtain the to-be-downloaded file of Jensen, in order to compression of remote display protocol data or intermediaries can be determined and compressed file is then decompressed to original files, It is thus possible to save and shorten download time (Jensen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458